Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not disclose that the determination module is adapted to execute a determination procedure comprising the following steps: - for one or more half-periods (HP) of said first detection signal, executing the following steps: - comparing said first detection signal with a first threshold value; - comparing said third detection signal with a second threshold value; - detecting a first number of consecutive count values or logic values higher or equal than said second threshold value for said third detection signal; -detecting a second number of consecutive count values or logic values lower than said second threshold value for said third detection signal; - checking whether a first condition occurs, in which a first number of consecutive count values or logic values higher than a third threshold value is detected; - checking whether a second condition occurs, in which a second number of consecutive count values or logic values higher than a fourth threshold value is detected during a time window of said half-period, in which said first detection signal is lower than said first threshold value; - detecting a third number of half-periods of said first detection signal for which said first and second conditions simultaneously occur; - providing in output said trip signal if said third number of half-periods is higher than a fifth threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836